 LABORERSLOCAL' 317 (MCWAD INC) 'Laborers'InternationalUnion of North America,AFL-CIO,General,Laborers'Union Local No.317andMcWad IncorporatedandLocal No.139 of the International Union of Operating En-gineers. Case18-CD-286-120 February 1985'DECISION AND DETERMINATION OFDISPUTEBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this Section 10(k) proceeding wasfiled 10 September 1984 by the Employer, allegingthat the Respondent, Laborers' International Union"of `No'rthAmerica, AFL-CIO, General Laborers'Union Local No. 317 (Laborers), violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing the Employer to assign certain work to em-ployees it represents rather than to employees rep-resented by Local No. 139 of the InternationalUnion of Operating Engineers (Operating Engi-neers).The hearing was held 3 October 1984before Hearing Officer William Y. Kim.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe Employer, a Wisconsin corporation, is en-gaged in the business of masonry contracting withitsprincipal place of business in Wausau, Wiscon-sin.During the past calendar year, a representativeperiod, theEmployer purchased and receivedgoods and services valued in excess of $50,000from points located directly outside the State ofWisconsin. The parties stipulate, and we find, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thattheLaborers and the Operating Engineers arelabor organizations within the meaning of Section2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeThe record discloses that the Employer, the sub-contractor herein, is bound to a collective-bargain-ing agreement between the Chippewa Valley Con-tractorsAssociation of Eau Claire and Area andGeneral Laborers' Union Local No. 317.1 An ad-IThe contract which was introduced into evidence expired on April30, 1984However, testimonyby VictorWadzinski, the Employer'spresident,established that he failed to give timely notice of a desire to145dendum to that agreement executed by the Em-ployer on 21 August 1981 guarantees the work ofoperating forklifts, highlifts, and bobcats to generallaborers union member's.Oscar J. Boldt Construction, the general contrac-tor herein, is a member -of the Wisconsin Chapter,Associated General Contractors of America, Inc.,which is-a party to a master agreement, known asthe Area II Agreement, with the Operating Engi-neers.Boldt is also bound to a collective-bargain-ing agreement between the Chippewa Valley Con-tractorsAssociation of Eau Claire and Area andthe General Laborers' Union Local No. 317.On 13 October 1983, the Employer and Boldtentered into a subcontracting agreement in whichthe Employer agreed to perform the masonry workat the Memorial Student Center, University of Wis-consin-Stout in Menomonie, Wisconsin. That docu-ment contains a - provision requiring the Employerto "supply only labor and/or- materials which will'not cause labor disputes in the overall performanceof contractor's work" and requires the Employerto take immediate steps to resolve any disputes thatarise.The Employer began performing the work inMay 19842 and initially assigned to employees rep-resented by the Laborers the disputed work of op-erating forklifts. The evidence indicates that in Oc-tober 1983, prior to or simultaneous with the begin-ning of work on the Stout project, an initial meet-ing was held between Boldt and the Operating En-gineers.Operating Engineers Vice President DaleStubbe informed Boldt that there would be a prob-lem with the Employer's assignment of the forkliftoperation to employees represented by the Labor-ers.Boldt's representatives,DennisMoyer andSteve Chavlovich, met with the Employer on 23July to discuss the problem and informed VictorWadzinski, the Employer's president, that in theevent the Operating Engineers filed a grievance,the Employer would be responsible for resolvingthe dispute. On 26 July the Operating Engineersfiled a grievance with Boldt, alleging that Boldthad violated the Area II Agreement by enteringinto a subcontracting arrangement with the Em-ployer.On 31 July Chavlovich sent a letter to Wad-zinski, advising him of the filing of the grievanceand reminding him of his obligation to resolve thedisputequickly.On 29 August Moyer sent asecond letter toWadzinski, suggesting alternativemethods of resolving the dispute and stating thatchange or cancel the agreement and, as a result, by its terms the contractwas automatically extended for another year The Employer was there-fore bound to its terms for another year2All dates hereafter are 1984 unless otherwise noted274 NLRB No. 28 146DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Employer would be held responsible for anymonetary penalties or assessments levied againstBoldt as a result of the dispute. On 6 August Wad-zinksi discussed the situation with Laborers Busi-nessManager James Griglak and by letter to theEmployer dated 7 August Griglak threatened thatif the disputed work were assigned to employeesrepresented by the Operating Engineers, then theLaborers would take "such action as necessary" toenforce its contract with the Employer, includingpicketing and the removal of laborers from the job.B.Work in DisputeThe work in dispute is the operation of the fork-liftused in connection with the Employer'smason-ry work at the Memorial Student Center, Universi-ty of Wisconsin-Stout, Menomonie, Wisconsin job-site,C. Contentionsof theParties3The Employer contends that the disputed workshould be awarded to employees represented bytheLaborers based on its collective-bargainingagreement with the Laborers,itspast practice andpreference,skills, economy and efficiency of oper-ation,and area practice.The Operating Engineers contends that it has nojurisdictional dispute with the Laborers concerningthe Employer,but rather a dispute with Boldt con-cerning a contract violation.Operating EngineersVicePresident Dale Stubbe testified, however, thatshould the operation of the forklift be assigned toan employee representedby theOperating Engi-neers their grievance would be withdrawn. Fur-ther, it is clear from the record that the OperatingEngineers claimed the disputed work.Under thesecircumstances,we find that there is a jurisdictionaldispute between the Operating Engineers and theLaborersover the Employer'sassignment of thedisputed work.The Laborerscontends that the work should beassigned to employees whom it represents based onthe collective-bargaining agreements and area prac-tice.D. Applicabilityof theStatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.9Neither the OperatingEngineersnor Laborers filed a posthearingbrief in this matter Their respectivecontentionsare drawnfrom state-ments containedwithin the recordIt is undisputed that, in a letter to the Employeron 7 August, the Laborers threatened that if thedisputed work were assigned to employees repre-sented by the Operating Engineers, the Laborerswould take action to enforce its contract with theEmployer, including picketing and the removal oflaborers from the job.Under these circumstances,we find reasonablecause to believe that a violation of Section8(b)(4)(D) hasoccurred.No party contends thatthereis anagreed method for voluntary adjustmentof the dispute within the meaning of Section 10(k)of the Act. Accordingly, we find thatthe dispute isproperly before the Board for determination.E.Merits ofthe DisputeSection 10(k) requires the Board to make an af-firmative award of disputedworkafter consideringvariousfactors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). TheBoard has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancingthe factorsinvolved in a particular case.MachinistsLodge 1743 (J. A. JonesConstruction),135 NLRB 1402 (1962).The followingfactors are relevant in making thedetermination of this dispute.1Collective-bargaining agreementsBoldt and the Operating Engineers are bound tothe Area II Agreement, which contains a provisionindicatingthat the operation of forklifts on con-struction jobsites is exclusively the craft work oftheOperating Engineers, and a provision forbid-ding the subcontracting of work to employers whoare not signatories to an agreement with the Oper-atingEngineers.4 Additionally, Boldt is bound to a4 The text of these provisions reads,in pertinent partArticleVIISection 78ELEVATOR AND FORKLIFT AS-SIGNMENT The operation of elevator or forklift trucks on con-struction jobsites(excludingwarehouse and storage yard as perTeamster Operating Engineers International Agreement) is exclusive-ly the craft work of the Operating Engineers and assignment of saidoperation shall be made to an Operating Engineer, dispatched andcovered bythe terms and conditions of this agreementOn jobs orprojects where the use of an elevator or forklift truck is not of suffi-cient quantity to warrant the employment of an operator,the Con-tractor or Contractor Representative will contact the Union DistrictBusiness Representative of the Operating Engineers and if mutuallyagreed,then and only then,may the Contractor use another employ-ee to perform said workArticle IV Section 4 1 UNION SUBCONTRACTOR The Con-tractor agrees that, when subletting or contracting out of work cov-ered by this Agreement which is to be performed within the geo-graphical coverage of this Agreement at the site of the construction,alteration, painting, or repair of a highway, building, structure orother work, he will sublet or contract out such work only to a sub-contractor who has signed,or is otherwise bound by, a written laboragreement entered into with the Union LABORERS LOCAL 317 (MCWAD INC)collective-bargaining agreementbetween the Chip-pewa Valley Contractors Association of Eau Claireand Area and General Laborers' Union Local No.317 which also covers the disputed work and for-bids subcontracting to employers who are not sig-natories to an agreement with that organization.5The subcontracting agreement between Boldt andtheEmployer requires only that the Employershall supply labor and/or materials which will notcause labor disputes in the overall performance ofthe contractors' work.Thus, since Boldt is subject to conflicting agree-ments which require that the same work assign-ment be made to employees represented by bothUnions and the subcontracting agreement does notclarify this ambiguity, we find the subcontractingagreement to be inconclusive for purposes of re-solving this dispute.The master collective-bargaining agreement towhich the Employer and the Laborers are bound,however, encompasses work involving the "un-loading, mixing, handling and conveying of all ma-terials . . . by any mode or method," as well as aspecific contract addendum to Article 26 whichstates that "the operation of forklifts, highlifts andbobcats, no matter what height they are used, beassigned to general laborers union members." Werely on the broad language of these provisions tofind that the factor of the collective-bargainingagreements favors an award of the work in disputeto employees represented by the Laborers.2.Company preference and past practiceThe record reflects that for at least the past 10 to12 years the Employer has utilized only employeesrepresented by the Laborers to perform the disput-ed work with two exceptions.6 In view of this es-The text of these provisions reads,in pertinent partArticle XVI Part I TENDERS Tending masons,plasterers, car-penters and other building and construction crafts Tending shallconsist of preparation of materials and the handling and conveyingof materials to be used by mechanics of other crafts, whether suchpreparation is by hand or any other process After the material hasbeen prepared, tending shall include the supplying and conveying ofsaidmaterial and other materials to such mechanic,whether bybucket, hod, wheelbarrow, buggy, or other motorized unit used forsuch purpose,including fork lifts when used at levels not in excess ofnine feetUnloading,handling and distributing of all materials, fix-tures,furnishings and appliances from pointof deliveryto stockpilesand from stockpiles to approximate point of installationArticle XIX Section 1-is agreed that any work sublet and to bedone at the site of the construction alteration,painting or repair of abuilding,structure,or other work and when a portion of said workto be sublet is under the jurisdiction of this Agreement, the workshall be sublet to a Subcontractor signatory to this agreement6Wadzinski testified that the Employer had not had a contract withthe Operating Engineers for over 10 years and, on the 45 subcontractingjobs performed over the past 4 years by the Employer,the Employer hadused laborers except on the Market&Johnson,Inc job in 1981 and theOscar J Boldt parking ramp job in 1981 These two jobs were the sub-jects of two prior Board decisions involving the EmployerOperating En-147tablished practice ofassigningthe work of operat-ing forklifts in connection with masonry work toemployees represented by the Laborers, we findthe factor of employer practice favors anassign-mentof the disputed work to employees represent-ed by the Laborers.Wadzinski testified thatit isthe Employer's pref-erencethat the disputed work be performed by la-borers.Consequently, we also find that the factorof employer preference favors an award to employ-ees representedby the Laborers.3.Area practiceWadzinski testified that most masonry contrac-torsworking around the northern half of Wiscon-sin used laborers to run forklifts. Al Milak, the La-borers' International representative, testified thatmost union mason contractors utilize laborers tooperate forkliftsDale Stubbe, the Operating Engi-neers' vice president, testified that contractors intheWisconsin area used operating engineers to op-erate the forklift.Under these circumstances wefind that the factor of area practice is inconclusiveand does not favor an award of the disputed workto employees represented by either union.4.Relative skillsWadzinski testified that employees representedby the Laborers and the Operating Engineers wereequally qualified to operate the forklift. No evi-dence to the contrary was presented. We thereforefind that this factor is inconclusive in determiningthe award of the disputed work.5.Economy and efficiency of operationWadzinski testifiedwithout contradiction thatwhen not engaged in operating a forklift, a laborerperforms other tasks in connection with masonrywork, including mixing mortar and supplying themason with brick and block, mortar, and variousother materials. In addition, should something fallfrom the forklift during transport, a laborer was al-lowed to get off the machine and pick it up. How-ever operating engineers were restricted in thenumber of times they could dismount from theforklift.Under these circumstances, we find thatthe factor of economy and efficiency of operationfavors an award of the disputed work to employeesrepresented by the Laborers.ConclusionsAfterconsidering all the relevantfactors,weconclude that employees representedby the Labor-gineersLocal 139 (Mc Wad I),262 NLRB 1300 (1982),LaborersLocal1359(Mc Wad II),264 NLRB 1397 (1982) 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDers are entitled to perform the work in dispute. Wereach this conclusion relying on the factors of thecollective-bargainingagreements,employer prefer-ence and practice, economy and, efficiency. Inmaking this determination, we are awarding thework to employees represented by the Laborers,not to that Union or its members.Scope of the AwardThe Employer contends that, because this dis-pute has arisen between the parties on three occa-sions,the Board should issue abroad award to em-ployees represented by the Laborers on all 'jobsperformed by the Employer within the geographicjurisdiction of the Operating Engineers. Contraryto the Employer's contentions, we conclude that abroad award is not warranted.Although the Operating Engineersengaged inthreats of picketing inMcWad I,no such threatsoccurred inMcWad II'or in thiscase.Rather, theOperating Engineers filed a grievance concerningthe disputed work, 'and it was the Laborers thatthreatened to picket should the work be reassignedto employees represented by the Operating Engi-neers.In these circumstances, we decline to issue thebroad award and we limit the present determina-tion to the particular controversy which gave riseto this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of McWad, Inc. represented by La-borers' InternationalUnion of North America,AFL-CIO; General Laborers' Union Local No.317 are entitled to perform the work ofoperatingforklifts at the Memorial Student Center, Universi-ty of Wisconsin-Stout, Menomonie, Wisconsin job-site.